 



AMENDMENT TO CONSULTANCY AGREEMENT

 

This Amendment to Consultancy Agreement (“Amendment”) is made this 17th day of
August, 2017, between Lans Holdings, Inc., a Nevada corporation (the “Company”)
and Transaction Data USA Inc. (“Consultant”).

 

WHEREAS, the Company and Consultant previously entered into a Consultancy
Agreement on August 17, 2015 (the “Consultancy Agreement”); and

 

WHEREAS, the Company and Consultant desire to amend the compensation provisions
of the Consultancy Agreement;

 

NOW, THEREFORE, in consideration of the premises and mutual covenants set forth
herein, the parties hereto hereby agree to amend the Consultancy Agreement as
follows:

 

1.Exhibit A to the Consultancy Agreement shall be replaced in its entirety with
the following:

 

Exhibit A (the “Consultancy Services, Fee and Term")

 

1.       Serve as Officer of the Company with title President and member of the
Board of Directors.

 

2.       Contribute commercial ideas and opportunities to “further the business
venture.”

 

3.       Participate in periodic meetings.

 

a.        Monthly meetings (Operations, Review of status of Technical Projects)

b. Bi weekly meetings (Recap of business strategy and IT to support revenue
development efforts)

c.       Quarterly review of your direct impact and role with the company and
board meetings

d. Active sales and business development, sales forecasting and sales strategy
planning and implementation.

 

4.       Execution of Statements of Work, defined in Exhibit B.

 

5.       Compensation. In exchange for the above services, the Company will
compensate the Consultant according to the attached Schedule 1.

 

While serving as Officer of the Company all sales and transfers would have to be
recorded, including such filings with the Securities and Exchange Commission as
are required.

 

The initial term of the agreement is for twelve (12) mouths then will be
reviewed and any relevant changes made to compensation and further terms. In the
event of the termination of the original consultancy agreement, the Consultant
shall be entitled to ongoing compensation for a period of (12) months so long as
a minimum recurring revenue of $25,000.00 is received by the company, the
consultant will be paid out a flat commission rate of 25% of the total monthly
revenue generated by consultant.

 

2.In all other respects, the remaining terms, covenants, conditions and
provisions of the Consultancy Agreement shall continue in full force and effect
to the extent provided in the Consultancy Agreement.

 

IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
date first written above.

 

Lans Holdings, Inc.

 



 

/s/ Trevor Allen

By: Trevor Allen, CEO

Transaction Data USA Inc.

 



 

/s/ Anthony Ribas

By: Anthony Ribas, President

 







  

 

 

 

HOUSE ACCOUNTS

 



Name Program / Campaign PayCertify Payment-Engine, FITS, IoD Shipgear /
ModernCommerce Payment-Engine, FITS, IoD PayVida

Payment-Engine, FITS, IoD 

POS on Cloud Payment-Engine pEngine SDK* Campaign HyperWallet* Referral LSC /
LSP Campaign iNETCO* Referral

 



Potential Deals

Softpoint Referral

 



 

* Note: Executive qualifies for 10% of net profit of deals where Executive is
registered as

account executive.

 



Consultant Name:

Transaction Data USA, Inc.

Anthony Ribas

 

By: /s/ Anthony Ribas







Date: August 17, 2017 

 

 

 

Lans Holdings, Inc.

Trevor Allen, CEO

 

By: /s/ Trevor Allen 







Date: August 17th 2017



 

 2 

 

 

REGISTERED ACCOUNTS



 

# *** Name Program / Campaign # 1 X Vista Money ePIN dis/resell/refer 1 2 X
BaseCommerce Merchant Acquiring 2 3 ? Titanium Payments Merchant Acquiring 3    
    4         5         6         7



 

Potential Deals

Don and Dee Dee

“ePIN JV Concept”

 

Note: Registered Account, are required to have a fully executed agreement with
LHI

*** Denotes wether a fully executed contract is on file.

 

Consultant Name:

Transaction Data USA, Inc.

Anthony Ribas

 

By: /s/ Anthony Ribas







Date: August 17th 2017 

 

 

 

Lans Holdings, Inc.

Trevor Allen, CEO

 

By: /s/ Trevor Allen 







Date: August 17th 2017



 3 

 



